DETAILED ACTION

                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-10, are rejected under 35 U.S.C. 103 as being unpatentable over Burazin et al. (WO 2014-085589).
Claims 1-2: Burazin discloses an endless papermaking belt 10.   The endless belt includes: a carrier structure 30 having a machine direction (MD), a cross-machine direction (CD), a machine contacting surface, and a tissue contacting surface 50.   Design elements 40 are spaced apart from each other and are disposed on the tissue contacting surface 50 of the carrier structure 30.   The design elements include a top surface, a bottom surface, and a pair of opposed sidewalls (Page 7, lines 1-12, and Figure 1).   Burazin does not disclose that the line elements include an aperture, however, it would have been obvious to one skilled in the art at the time the invention was filed that the feature of the apertures be installed into the design elements 40 of Burazin shown in Figure 1, since the feature of apertures are considered as merely design variations.    
Claim 3: The invention is disclosed per claim 2, above.  Burazin does not disclose that the line elements have a height from about 0.5 to about 3.5 mm and width from about 0.5 to about 3.5 mm, the design elements have a height between 0.6 and 3.00 mm and a width about 0.6 to 3.1 mm (Page 8, lines 5-7, 17-19).  It would have been obvious to one skilled in the art at the time the invention was filed that the elements height and width be optimized in order to obtain desired results.                                                                                                                                                      
Claim 4: the invention is disclosed per claim 1, above.  The design elements 40 are continuous and orientated in the MD of the carrier structure 30 and are equally spaced apart from one another (Page 8, line 29 - Page 9, line 2, Figure 2).  
Claim 5: the invention is disclosed per claim 4, above.   The line elements have a rectangular cross-section (Page 8, lines 20-22, Figure 1).
Claim 6: the invention is disclosed per claim 4, above.  Burazin does not disclose that the line elements have a height from about 0.5 to about 3.5 mm and width from about 0.5 to about 3.5 mm, the design elements have a height between 0.6 and 3.00 mm and a width about 0.6 to 3.1 mm (Page 8, lines 5-7, 17-19).  It would have been obvious to one skilled in the art at the time the invention was filed that the elements height and width be optimized in order to obtain desired results.                                                                                                                                                      
          Claim 7: the invention is disclosed per claim 4, above.  The line elements and upper surface of the support structure comprise the web contacting surface and wherein the line elements comprise from about 15 to about 35 percent of the surface area of the web contacting surface (Page 6, lines 19-24, Figure 2).    
          Claims 8-10: the invention is disclosed per claim 4, above.   It would have been obvious to one skilled in the art that the apertures total surface be optimized in order to obtain desired results (Figure 1).  It would have been obvious to one skilled in the art that the apertures cross-section area be optimized in order to obtain desired results (Figure 1).   The aperture disposed on a sidewall is connected to the aperture disposed on the bottom surface by a continuous channel (Figure 1).    

Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748